Citation Nr: 9925770	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-14 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left knee, status post left fibular head 
resection, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION


The appellant served on active duty in the Navy from March 
1966 to July 1992.  This case was previously before the Board 
of Veterans' Appeals (Board) on appeal from adverse action by 
the Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 1996, the Board 
denied a rating in excess of 10 percent for the left knee 
degenerative joint disease disability; the Board also denied 
a rating in excess of 10 percent for a left leg disability 
involving the peroneal nerve.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court).

In April 1997, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the appellant's 
attorney filed a Joint Motion to Vacate that portion of the 
Board's decision which denied a rating in excess of 10 
percent for the left knee degenerative joint disease 
disability and to remand that matter for development and 
readjudication.  [redacted](U. S. Vet. App. 
[redacted]).  

The Board subsequently remanded the case in March 1998 for 
additional development; the RO has now returned the case to 
the Board for appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal as to instant issues 
has been obtained by the RO.

2.  The appellant's left knee disability is currently 
manifested by use of a knee sleeve and subjective complaints 
of constant pain and occasional swelling exacerbated by use 
with daily giving way of the leg, and objective clinical 
evidence of no swelling, erythema or ecchymosis; no effusion; 
no lateral or anteroposterior instability; some faint 
patellofemoral crepitance; a full range of motion; and 
radiographic evidence of minimal degenerative changes.

3.  There is evidence of slight, but no more than slight, 
left knee disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.102, 3.321, Part 4, §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5010-5003, 5256, 5257, 5258, 5260, 5261, 
5262 (1998); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) 
(Precedent Opinion of the General Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased rating for his left knee 
disability is plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
that claim.  As such, no further assistance to the appellant 
is required in order to comply with the duty to assist 
mandated by statute.

The appellant contends that an increased rating is warranted 
based upon his current left knee symptomatology.  He 
testified at his July 1994 personal hearing at the RO that he 
experiences pain and swelling in his left knee and that his 
left foot has a slight drop to it that causes his toe to 
catch.  See Hearing Transcript pp. 4-5.  He also testified 
that his left knee goes out every day, especially on steps.  
See Hearing Transcript p. 5.  The appellant further testified 
that he must wear a knee brace; that, due to his knee, he 
cannot engage in prolonged walking; and that he needs to take 
pain medication if he does.  See Hearing Transcript pp. 5-6.  
He stated that he experienced sliding of his left tibia 
because it is not tight.  See Hearing Transcript pp. 5 and 8.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
38 C.F.R. § 4.2 requires that the whole recorded history be 
reviewed to make a more accurate evaluation, the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
All pertinent evidence during the appeal period will be 
considered.  The most current evidence of the present level 
of disability is found in the appellant's testimony at his 
July 1994 personal hearing at the RO, the reports of VA 
medical treatment dated from February 1993 to January 1998, 
and in the reports of the VA medical examinations conducted 
in May 1995, and November 1998.

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing 
should be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

The evidence of record reveals that the appellant was treated 
in VA outpatient clinics for ear pain, groin pain, sinus 
pain, chest pain, dental pain and knee pain between February 
1993 and January 1998.  In April 1994, the appellant sought 
medical attention for knee pain of eight to ten months 
duration  that was increasing in severity.  He was noted to 
not be on any prescribed medications.  On physical 
examination, there was no edema or swelling.  There was no 
muscle atrophy.  The appellant was seen on consultation a few 
days later; he stated that the knee pain became worse on 
prolonged walking.  On physical examination, the appellant 
was noted to have some difficulty of ambulation and some 
difficulty walking on heels and toes due to pain.  The 
appellant demonstrated full knee flexion; pain was observed 
throughout the range of motion.  There was no evidence of 
active inflammation.  The appellant was advised to continue 
on Motrin and a home program of exercises was recommended.  
However, a follow-up note from physical therapy indicated 
that the appellant never appeared for his physical therapy 
appointments.  The appellant was subsequently seen in 1995 
when he was 49 years old; he complained of his leg aching all 
the time and slowly getting worse.  He stated that he 
occasionally wore an AFO brace.  On physical examination 
there was no wasting; motor function was 5/5; gait was 
antalgic, but otherwise steady.  He could fully heel/toe 
walk, but it was antalgic and he needed support to protect 
his balance.  

The appellant underwent a VA joints examination in May 1995.  
A history of knee surgery, including ganglion cyst excision 
was recorded.  He complained of knee pain that was somewhat 
responsive to analgesics.  On physical examination, there was 
no evidence of swelling or any gross deformity other than the 
surgical scar.  The was no instability of the left knee to 
varus/valgus stress or to anterior/posterior stress.  The 
appellant exhibited 5 to 130 degrees of left knee flexion.  
The examiner rendered a diagnosis of degenerative joint 
disease in the knees based on radiographic testing which 
demonstrated narrowing of the medial compartments with 
osteophytosis and sclerosis.  A deformity involving the left 
proximal tibia was also demonstrated and suggested a healed 
fracture.  

More recently, the appellant underwent a VA joints 
examination in November 1998.  He complained of knee pain 
that was constant and that was exacerbated by walking and 
twisting motions.  He stated that he used Advil or Tylenol in 
the afternoon most days, but not daily.  He reported use of a 
knee sleeve, but he was not wearing it on the day of 
examination.  He was noted to not use any ambulatory aids and 
to not be on any home exercise program.  The examiner noted 
that the appellant reported that he could perform all lifting 
and carrying activities of daily living and for his job.  He 
was vague in his quantification of ability to walk and he 
stated that he could sit, stand and drive without limitation.  
On physical examination, he was noted to ambulate with a 
brisk normal gait.  He was able to mount and dismount the 
examining table without difficulty.  The left knee 
demonstrated no effusion, no erythema and no ecchymosis.  The 
circumference of the thighs and calves were equal.  Some 
faint patellofemoral crepitance was noted.  The range of 
motion was described as full.  The left knee was stable to 
varus and varus stress, as well as to anteroposterior stress.  
There was no point tenderness over the meniscal cartilage or 
the collateral ligaments.  The bony prominence were 
nontender.  Motor function was said to be preserved in the 
lower extremities.  On radiographic examination, there was 
evidence of post-operative change versus post-traumatic 
change at the left proximal tibia.  Minimal degenerative 
changes with mild narrowing of the medial compartment and 
small osteophyte formation were also observed.  The examiner 
rendered a diagnosis of mild degenerative changes of the 
knees.

The applicable regulations contain a number of schedular 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Where there is 
recurrent subluxation, lateral instability or other 
impairment of a knee, a 10 percent evaluation may be assigned 
where the disability is slight; 20 percent for moderate 
disability; and a maximum 30 percent disability evaluation is 
warranted for severe impairment.  Diagnostic Code 5257.

Under 38 C.F.R. Part 4, Diagnostic Code 5260, a 20 percent 
rating is provided where flexion of the knee is limited to 30 
degrees.  For limitation of flexion to 15 degrees, a maximum 
30 percent evaluation is provided.  In accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5261, a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71 and Plate II show 
that the normal range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.

Impairment of the tibia and fibula, manifested by malunion, 
with marked knee or ankle disability warrants a 30 percent 
evaluation, while malunion with moderate knee or ankle 
disability warrants a 20 percent rating.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent rating.  Nonunion of the tibia and 
fibula of either lower extremity warrants a 40 percent 
evaluation if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The appellant does not have ankylosis of his left knee; 
accordingly, an increased evaluation under Diagnostic Code 
5256 is not warranted.  Review of the medical evidence of 
record indicates that Diagnostic Codes 5260 and 5261 are not 
for application because the appellant has not demonstrated 
the requisite limitation of flexion or extension.  The most 
recent VA examinations showed no loss of extension or 
flexion.  There is no objective clinical evidence of 
dislocated cartilage, with frequent episodes of "locking," 
nor is there any medical evidence of left knee effusion.  
Therefore Diagnostic Code 5258 is not for application.

While radiographic examination of the left leg revealed some 
irregularity of the proximal left fibula, this was thought to 
suggest a healed fracture.  As malunion of the left tibia and 
fibula with moderate knee disability is not shown by the 
medical evidence of record, an increased evaluation of 20 
percent under Diagnostic Code 5262 is not warranted.

While the appellant has stated that he experienced falls 
because of the left knee giving way, there is no medical 
evidence of subluxation or lateral instability of the left 
knee.  There have been clinical findings of a faint 
patellofemoral crepitation.  With regard to incoordination or 
interference with standing or weightbearing, the appellant 
has been noted on occasion to have an antalgic gait.  The 
Board does note that the appellant's x-rays since 1994 have 
resulted in clinical findings of minimal to mild degenerative 
changes of the left knee, that there has been a evidence of 
postoperative changes versus post-traumatic changes at the 
left proximal fibula and that the appellant has made 
consistent complaints of knee pain.  It appears from the 
rating actions on file that the current compensable rating of 
10 percent contemplates limitation of motion with complaints 
of pain.  Consideration has been given to assigning a 
separate rating for other function impairment, per the 
Opinion of the VA General Counsel Number 23-97.  See 62 Fed. 
Reg. 63604 (1997).  In this case, the medical evidence has 
not demonstrated locking, instability, subluxation, or other 
manifestation that would warrant a separate 10 percent 
rating.  In the absence of such additional and separate 
disability, a separate or higher rating is not in order.  
Consideration, as pertinent, has also been given to the 
provisions of 38 C.F.R. §§ 4.40-4.59.  The type of functional 
impairment contemplated therein has not been shown.  As such, 
those provisions to not provide a basis for a higher or 
separate compensable evaluation.

Finally, with regard to the scarring, most recently it was 
shown to be essentially asymptomatic.  It was not tender and 
painful on objective demonstration.  No ulceration or poor 
nourishment has been shown.  There is no evidence of 
limitation of function of the knee joint secondary to the 
scarring.  Thus, a separate compensable rating is not 
warranted.

Like the RO, the Board has also considered the provisions of 
38 C.F.R. § 3.321 and finds that an extraschedular rating is 
not warranted at this time.  The appellant has not required 
any hospitalization related to his disability, nor has he 
required any extensive outpatient treatment for his left 
knee.  There is no evidence of record that the appellant has 
been inhibited (beyond the schedular parameters) in his 
ability to work by his disability as evidenced by his 
November1998 statements to the VA medical examiner that he 
recently took a new job as a safety and environmental 
manager.  His described pain on prolonged walking at his job 
is contemplated by the schedular evaluation assigned.

After considering the record, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent at this time for 
the appellant's left knee degenerative joint disease on both 
a schedular and an extraschedular basis.  It follows that 
there is not such a state of equipoise between the positive 
evidence and the negative evidence to otherwise permit a 
favorable determination as to this issue.  The appellant may 
always advance a new claim for an increased rating should the 
impairment associated with this disability increase in the 
future.



ORDER

An evaluation in excess of 10 percent for the appellant's 
left knee degenerative joint disability is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

